Citation Nr: 1621527	
Decision Date: 05/27/16    Archive Date: 06/08/16

DOCKET NO.  10-25 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, claimed as secondary to service-connected generalized anxiety disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C. Fleming, Counsel

INTRODUCTION

The Veteran served on active duty from December 1973 to March 1995.

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2008 rating decision in which the RO, inter alia, denied service connection for obstructive sleep apnea as directly related to service and as secondary to service-connected generalized anxiety disorder. In February 2009, the Veteran filed a notice of disagreement (NOD). A statement of the case (SOC) was issued in April 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2010.

On March 21, 2012, the Veteran and his wife testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of the hearing is of record.  During the hearing, the Veteran clarified that he is seeking service connection for obstructive sleep apnea only as secondary to his service-connected generalized anxiety disorder. 

In March 2013, the Board characterized the claim on appeal as reflected on the title page, and remanded the claim to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further developing.  After accomplishing further action, the AMC denied the claim (as reflected in a June 2013 supplemental SOC (SSOC)), and returned the matter to the Board for further appellate consideration.

Since the prior remand, the Veteran's paper claims file has been scanned and fully converted to electronic records,  This appeal is now being processed primarily utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Board notes that, in addition to the VBMS file, the Veteran has a separate paperless, electronic Virtual VA file, which includes VA treatment records dated through May 2013.  The remaining documents in Virtual VA are duplicative of those contained in the VBMS file or irrelevant to the issue on appeal.  

For the reasons expressed below, the claim on appeal is, again, being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further AOJ action on the claim for service connection for obstructive sleep apnea is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Pursuant to 38 C.F.R. § 3.310(a) (2015), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation has been interpreted to permit service connection not only for a disability caused by a service-connected disability, but also for the extent of additional  disability resulting from aggravation of a disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) . 

The Veteran filed his claim for service connection for  sleep apnea in July 2008.  He has been service-connected for generalized anxiety disorder since July 2004.  VA outpatient treatment records reflect a diagnosis of sleep apnea in July 2004.  A November 2004 VA psychiatric examination report indicates that the Veteran had difficulty sleeping that was "best accounted for by a diagnosis of generalized anxiety disorder."  The Veteran has also claimed that the medications he takes for his psychiatric disorder may have aggravated his sleep apnea and that his sleep is affected when his anxiety is increased.

As  noted in the March 2013 remand, collectively, the above-described lay and medical evidence seems to suggest a relationship between the Veteran's service-connected psychiatric disability-to include medications prescribed therefor-and sleep problems.  Thus, in the remand, the Board directed the AOJ to obtain a VA examination and medical opinion addressing whether the Veteran's service-connected generalized anxiety disorder has caused or aggravated the diagnosed disability of sleep apnea reflected in the Veteran's medical records.

Pursuant to the March 2013 remand, the Veteran underwent a VA examination in June 2013.  Review of the examination report indicates that the examination was conducted by a nurse practitioner, and not a physician, as requested.  The examiner confirmed the Veteran's diagnosis of severe obstructive sleep apnea. The examiner found it to be less likely than not that the disorder was "proximately due to or the result of" the Veteran's service-connected generalized anxiety disorder. However, by way of rationale, the examiner stated that "medical literature does support a nexus between generalized anxiety disorder (including any medications taken for treatment of generalized anxiety disorder) and obstructive sleep apnea."  The Board finds that this statement-which suggests the presence of a nexus between the Veteran's service-connected psychiatric disorder and sleep apnea-is inconsistent with the examiner's finding that there is not likely an etiological relationship between the two.  The Board further notes that the examiner did not explicitly address whether it is at least as likely as not that the Veteran's sleep apnea is or has been aggravated by his service-connected generalized anxiety disorder. 

Additionally, the Board notes that the Veteran has submitted two statements from treatment providers, both dated in May 2013.  In the first, a private physician diagnosed the Veteran with both "sleep apnea syndrome" and "insomnia with sleep apnea." She further checked "Yes" when asked if the Veteran has "any other pertinent physical findings, complications, conditions, signs and/or symptoms related to any conditions listed in Section I, Diagnosis." Her written response in that section includes generalized anxiety disorder.  Additionally, in a letter submitted to VA in May 2013, the Veteran's treating VA psychiatrist stated that the Veteran's symptoms of generalized anxiety have "been improving" since he began treatment for sleep apnea, suggesting that "there may be an indication that the Anxiety disorder symptoms reduced since he has been in treatment for Sleep Apnea."  The VA examiner physician did not specifically discuss either opinion (although it is unclear whether such were actually of record at the time of the June 2013 examination). 

Under these circumstances, the Board finds that further VA medical opinion by an appropriate physician-based on full consideration of all documented medical history and assertions, and supported by complete, clearly-stated rationale, and that addresses both causation and aggravation in determining whether there exists a medical relationship between the Veteran's sleep apnea his service-connected generalized anxiety disorder or medications used to treat that disorder-is  needed to resolve this claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Notably, moreover, once VA undertakes the effort to provide an examination or obtain a medical opinion, an adequate one must be provided.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Hence, on remand, the AOJ should arrange to obtain an addendum opinion from an appropriate physician, based on claims file review (if possible).  The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, may well result in denial of the claim.  See 38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.

Prior to obtaining further medical opinion in connection with this claim, to ensure that all due process requirements are met, and the record before the examiner is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

The claims file currently includes outpatient treatment records from the VA Medical Center (VAMC) in Miami, Florida, dated through April 2015; however, more recent records from this facility may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ must obtain from the Miami VAMC (and any associated facility(ies) all outstanding, pertinent records of mental and physical evaluation and/or treatment of the Veteran since April 2015, following the current procedures prescribed in 38 C.F.R. § 3.159 as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim for service connection on appeal (particularly with respect to private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1. Obtain from the Miami VAMC (and any associated facility(ies)) all outstanding, pertinent records of  physical and mental evaluation and/or treatment of the Veteran since April 2015.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim for secondary service connection for obstructive sleep apnea that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain an addendum opinion from an appropriate physician based on review of the claims file (if possible).  Arrange for the Veteran to undergo VA examination if, in the judgment of the designated physician, one is needed to provide the requested opinion.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated physician, and the addendum opinion/examination report must include discussion of the Veteran's documented medical history and assertions.

With respect to the Veteran's diagnosed obstructive sleep apnea, the physician should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that this disability (a) was caused, OR (b) is or has been aggravated (worsened beyond natural progression by the Veteran's service-connected generalized anxiety disorder, to include  any medications taken for treatment of the service-connected disorder).  The examiner must explicitly address causation and aggravation.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

In rendering the requested opinions, the physician should consider and discuss all pertinent medical evidence (in particular, the two physician statements submitted in May 2013 addressing the possibility of an etiological link between the Veteran's sleep apnea and generalized anxiety disorder), as well as all  lay evidence of record, to include the Veteran's own assertions and those advanced by others on his behalf (to include the Veteran's own assertions that his generalized anxiety disorder, or the medications he takes to treat it, may have caused or aggravated his sleep apnea).

All examination findings (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid future remand,  ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken. Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim for secondary service connection for obstructive sleep apnea in light of all pertinent evidence (to particularly include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication of the claim) and legal authority.

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999.

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).


